Appeal by the People from an order of the Supreme Court, Kings County, dated December 22, 1977, which, upon defendant’s motion to dismiss his indictment for denial of a speedy trial and in the interest of justice, granted the motion in the interest of justice. Order reversed, on the law, motion denied and indictment reinstated. We find that the defendant was not denied a speedy trial. In the circumstances disclosed by this record the interest of justice does not require dismissal of the indictment since the defendant’s rights are adequately protected by CPL 730.50 (subds 3, 4). Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.